Appellant's motion for rehearing in this case attacks the opinion of the court as being contrary to law and not borne out by the record. We have carefully examined his several points on the subject and, believing that the record sustains the original opinion, it is our conclusion that it is now the law, since this opinion so decrees.
We have reconsidered all the questions raised in the motion for rehearing and it is our belief that the original opinion properly considers and sufficiently discusses each question which the motion for rehearing recalls. The opinion cites authorities *Page 361 
and discusses them in sustaining the conclusion which was reached. It is observed that appellant has not undertaken to discuss these authorities or point out others to the contrary in his motion. A further discussion by this court does not appear to be called for and we refrain from doing so.
The motion for rehearing is overruled.